DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 11/30/2020 and 12/28/2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A computer-implemented method for model-based analysis of a technical system, comprising the following steps: 
furnishing a model that characterizes the system; 
furnishing first information items that characterize dependences between different components and/or subsystems of the system; 
ascertaining at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume; 
ascertaining, based on the first information items and/or on the at least one state, a method for describing a behavior of the system.  
The bolded abstract idea is a mental process. 
Step 2A: Prong 2
The limitation of “ascertaining at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume,” and “ascertaining, based on the first information items and/or on the at least one state, a method for describing a behavior of the system,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “ascertaining at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume” in the context of this claim may encompass evaluating the at least one state regarding at least one component of the components and/or subsystem of the subsystems and/or the system.  Similarly, “ascertaining, based on the first information items and/or on the at least one state, a method for describing a behavior of the system” in the context of this claim may encompass evaluating the method for describing a behavior of the system.  If a claim limitation, under its broadest reasonable interpretation, covers performance of limitation in the mind, then it falls within “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (MPEP 2106.04(a)(2)). 
This judicial exception is not integrated into a practical application.  In particular, the specification details use of a generic processor to perform the method–using a processor to perform the ascertaining and ascertaining steps. The processors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the technical system and at least one component of the components and/or subsystem of the subsystems and/or the system are additional elements.  The additional elements of technical system and at least one component of the components and/or subsystem of the subsystems and/or the system are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “furnishing a model that characterizes the system,” and “furnishing first information items that characterize dependences between different components and/or subsystems of the system” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a computing device to perform the ascertaining and ascertaining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. 
Regarding claim 10, independent claim 10 similarly recites “[A]n apparatus, configured for model-based analysis of a technical system, the apparatus configured to: furnish a model that characterizes the system; furnish first information items that characterize dependences between different components and/or subsystems of the system; ascertain at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume; ascertain, based on the first information items and/or on the at least one state, a method for describing a behavior of the system,” which amount to an abstract idea as discussed above with respect to claim 1.  Further, the technical system, apparatus, components and/or subsystems of the system are additional elements.  Further, the technical system, apparatus, technical system. and at least one component of the components and/or subsystem of the subsystems and/or the system are additional elements.  The additional elements of the technical system, apparatus, and at least one component of the components and/or subsystem of the subsystems and/or the system are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “furnishing a model that characterizes the system,” and “furnishing first information items that characterize dependences between different components and/or subsystems of the system” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
Regarding claim 12, independent claim 12 similarly recites “[A] non-transitory computer-readable memory medium on which is stored instructions for model-based analysis of a technical system, the instructions, when executed by a computer, causing the computer to perform the following steps: furnishing a model that characterizes the system; furnishing first information items that characterize dependences between different components and/or subsystems of the system; ascertaining at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume; ascertaining, based on the first information items and/or on the at least one state, a method for describing a behavior of the system,” which amount to an abstract idea as discussed above with respect to claim 1.  Further, the non-transitory computer-readable memory medium, computer, technical system, and at least one component of the components and/or subsystem of the subsystems and/or the system are additional elements.  The non-transitory computer-readable memory medium, computer, technical system, and at least one component of the components and/or subsystem of the subsystems and/or the system are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “furnishing a model that characterizes the system,” and “furnishing first information items that characterize dependences between different components and/or subsystems of the system” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
Regarding clam 2
The control device for a semiautonomous or autonomous vehicle and semiautonomous or autonomous vehicle are additional element.  The additional element of control device for a semiautonomous or autonomous vehicle and semiautonomous or autonomous vehicle are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding clam 3
The at least one component and/or subsystem is additional element.  The additional element of at least one component and/or subsystem is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding clam 8
The technical system is additional element.  The additional element of technical system is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding clam 11
The apparatus is additional element.  The additional element of apparatus is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding clam 13
The semiautonomous or autonomous vehicle is additional element.  The additional element of semiautonomous or autonomous vehicle is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Dependent claims 2-9, 11, and 13 are likewise also not patent eligible.  The limitations of claims 2-9, 11, and 13 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-9, 11, and 13 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matus et al. (US 2018/0164825 A1, hereinafter referred to as “Matus”).
Regarding claim 1, Matus discloses a computer-implemented method for model-based analysis of a technical system, comprising the following steps (para. [0008]: a method 100 for adaptive risk modeling for an autonomous vehicle para. [0019]: the technology can apply computer-implemented rules): furnishing a model that characterizes the system (para. [0014] a security diagnostic system 240 of the autonomous vehicle; wherein the system is operable between: a risk analysis mode wherein the system generates a set of models from the sensor system, the supplementary data extraction system, and the security diagnostic system, processes parameters of an identified driving mission with the set of models); furnishing first information items that characterize dependences between different components and/or subsystems of the system (para. [0017]: other suitable data from a plurality of mobile devices (e.g., non-generalized mobile devices), sensor systems associated with the vehicle and/or surroundings of the vehicle, security diagnostic systems, and any other suitable systems to improve accuracy of risk assessments related to driving missions of the autonomous vehicle and/or vehicle movement characteristics; para. [0029]: Block S110 can include processing data components from multiple sources to extract and determine a weather condition factor (e.g., rain, fog, high temperatures, etc.); para. [0030]: any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0033]: Block S110 can include evaluating stress on vehicle subsystems (e.g., forces incurred by different vehicle mechanical subsystems, electrical load incurred by different vehicle electronic subsystems, processing load incurred by different vehicle computing subsystems) due to the driving maneuver for both the autonomous vehicle and for the “average human” benchmark; para. [0043]: Blocks S30 and S130 can include described above (e.g., by implementing system components interfacing with or otherwise including GPS components, components useful for triangulation, etc); ascertaining at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume (para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0052]: location identifying systems (e.g., GPS) in combination with GPS-based weather services, vehicle subsystem states (e.g., windshield wiper states, AC/heater states, lighting system states, cruise control system states, gear shifting states, overdrive states, etc.), and any other suitable component that can be used to detect road and/or weather conditions that would affect or require sensor performance); ascertaining, based on the first information items and/or on the at least one state (para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0052]: location identifying systems (e.g., GPS) in combination with GPS-based weather services, vehicle subsystem states (e.g., windshield wiper states, AC/heater states, lighting system states, cruise control system states, gear shifting states, overdrive states, etc.), and any other suitable component that can be used to detect road and/or weather conditions that would affect or require sensor performance), a method for describing a behavior of the system (para. [0025]: block S110 preferably includes implementing a comparative autonomous model that compares autonomous vehicle behavior to human driver behavior (e.g., an “average human” behavior determined upon analyzing responses of a population of humans) across different driving maneuvers; para. [0030]: digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0042]: determining geography-dependent behavioral features with a geography-dependent model associated with traffic interactions involving vehicles; para. [0047]: evaluation of values of proximity metrics within ranges acceptable for the driving behaviors geographic location; para. [0065]: entities behaved abnormally for the geographic region due to a behavior of the autonomous vehicle).
Regarding claim 2, Matus discloses all the limitation of claim 1, in addition, Matus discloses that the analysis is a safety analysis, and the technical system is a control device for a semiautonomous or autonomous vehicle (para. [0020]: block S110 recites: evaluating behavioral risk features according to a comparative autonomous model, which functions to incorporate features associated with more intense driving maneuvers into risk evaluations of the autonomous vehicle; para. [0023]: seventh, adaptations of the technology can benefit non-autonomous or semi-autonomous vehicle operation applications. In an example, driving guidance (e.g., to improve safety, fuel efficiency, etc.) can be provided in real-time to a driver at a driver mobile device).  
Regarding claim 3, Matus discloses all the limitation of claim 1, in addition, Matus discloses that the ascertaining of the at least one state includes: ascertaining several states that the at least one component and/or subsystem, can respectively assume (para. [0029]: collecting data associated with environmental factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, pressure sensors, moisture sensors, temperature sensors, any other suitable sensors, vehicle subsystem states (e.g., windshield wiper states, AC/heater states, lighting system states, cruise control system states, gear shifting states, overdrive states, etc.), and any other suitable component that can be used to detect weather and/or road conditions conducive to triggering different driving behaviors).  
Regarding claim 4, Matus discloses all the limitation of claim 3, in addition, Matus discloses further comprising: ascertaining second information items that characterize an exclusiveness between at least two states of the several states (para. [0037]: in relation to Block S120, the method 100 can include or otherwise be associated with Block S20, which recites: generating a mix model characterizing operation of the autonomous vehicle in mixed-traffic driving scenarios… In Blocks S20 and S120, ability to handle mixed traffic is preferably evaluated by the mix model with collection of PVA data, OBD data, sensor data, and/or any other suitable data (e.g., provided by a human occupant) that is indicative of vehicle operation with surrounding traffic, collision occurrence, collision avoidance, near-collision occurrence, near-collision avoidance, transitions in state from a computer-driven state to a human-driven state (e.g., from operator state-recording units of the autonomous vehicle).  
Regarding claim 5, Matus discloses all the limitation of claim 1, in addition, Matus discloses further comprising: ascertaining third information items that characterize a credibility and/or plausibility of at least one source associated with the at least one state (para. [0063]: in variations, the mix model parameter can characterize one or more of: mixed-traffic incident occurrence (e.g., number of positive incidents, number of negative incidents, severity of negative incidents, appropriateness of positive incidents, etc.) in relation to a time variable (e.g., per hour of driving, per day of driving, per month of driving, per year of driving)).  
Regarding claim 6, Matus discloses all the limitation of claim 1, in addition, Matus discloses further comprising: ascertaining fourth information items based on the method for describing the behavior of the system, the fourth information items characterizing at least one of the following elements: a) a probability that is associated with the at least one state, b) a degree of conviction that is associated with the at least one state (para. [0025]: the driving maneuvers of Block S110 include driving maneuvers having a higher degree of severity or other kinematic characteristics surpassing a certain threshold (e.g., driving above a specific velocity threshold, abrupt changes in velocity, abrupt changes in direction, etc.) in relation to magnitude and/or changes in position, velocity, and/or acceleration of the autonomous vehicle. However, the driving maneuvers of Block S110 can additionally or alternatively include driving maneuvers having a less high degree of severity (e.g., driving below a specific velocity threshold, non-abrupt changes in velocity, non-abrupt changes in direction, etc); para. [0027]: generation of the comparative autonomous model can include implementing approaches including or derived from one or more of the following: probabilistic properties, heuristic properties, deterministic properties, and/or other portions of the method 100, and/or any other suitable properties).  
Regarding claim 7, Matus discloses all the limitation of claim 1, in addition, Matus discloses further comprising: assigning attributes with regard to at least one of the following elements: a) open world state space assumption, b) flexible world state space assumption (para. [0010]: development of assessments and implementation/testing of response can additionally or alternatively be used to increase adaptability of autonomous vehicles to risks in real-time (or near-real time) in order to improve autonomous vehicle safety in real world situations; para. [0011] the method 100 further functions to leverage the availability of position, velocity, and/or acceleration (PVA) data from multiple data sources (and potentially the distinct set of abilities available to each of those sources) to evaluate and/or improve operation of autonomous vehicles in real-world situations).  
Regarding claim 8, Matus discloses all the limitation of claim 1, in addition, Matus discloses further comprising: modeling the technical system based on the ascertained method for describing the behavior of the system, the modeling encompassing using at least one directed acyclic graph (para. [0042]: Block S130 recites: determining geography-dependent behavioral features with a geography-dependent model associated with traffic interactions involving vehicles, which functions to incorporate human behavioral components into risk evaluations of the autonomous vehicle; para. [0043]: in relation to Block S130, the method 100 can include or otherwise be associated with Block S30, which recites: generating a geography-dependent model S30 characterizing geographic location-specific acceptable driving behaviors).  
Regarding claim 9, Matus discloses all the limitation of claim 8, in addition, Matus discloses further comprising: evaluating at least one predefinable event with regard to at least one predefinable attribute (para. [0039]: Block S120 preferably includes evaluating positive and negative events associated with the autonomous vehicle in mixed traffic situations (e.g., based on tagging of data events associated with mixed traffic situations), in order to determine the ability and/or ultimately improve the ability of the autonomous vehicle to handle such mixed traffic situations).  
Regarding claim 10, Matus discloses an apparatus, configured for model-based analysis of a technical system (para. [0008]: a method 100 for adaptive risk modeling for an autonomous vehicle), the apparatus configured to: furnish a model that characterizes the system (para. [0014] a security diagnostic system 240 of the autonomous vehicle; wherein the system is operable between: a risk analysis mode wherein the system generates a set of models from the sensor system, the supplementary data extraction system, and the security diagnostic system, processes parameters of an identified driving mission with the set of models); furnish first information items that characterize dependences between different components and/or subsystems of the system (para. [0017]: other suitable data from a plurality of mobile devices (e.g., non-generalized mobile devices), sensor systems associated with the vehicle and/or surroundings of the vehicle, security diagnostic systems, and any other suitable systems to improve accuracy of risk assessments related to driving missions of the autonomous vehicle and/or vehicle movement characteristics; para. [0029]: Block S110 can include processing data components from multiple sources to extract and determine a weather condition factor (e.g., rain, fog, high temperatures, etc.); para. [0030]: any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0033]: Block S110 can include evaluating stress on vehicle subsystems (e.g., forces incurred by different vehicle mechanical subsystems, electrical load incurred by different vehicle electronic subsystems, processing load incurred by different vehicle computing subsystems) due to the driving maneuver for both the autonomous vehicle and for the “average human” benchmark; para. [0043]: Blocks S30 and S130 can include described above (e.g., by implementing system components interfacing with or otherwise including GPS components, components useful for triangulation, etc); ascertain at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume (para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0052]: location identifying systems (e.g., GPS) in combination with GPS-based weather services, vehicle subsystem states (e.g., windshield wiper states, AC/heater states, lighting system states, cruise control system states, gear shifting states, overdrive states, etc.), and any other suitable component that can be used to detect road and/or weather conditions that would affect or require sensor performance); ascertain, based on the first information items and/or on the at least one state ( para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0052]: location identifying systems (e.g., GPS) in combination with GPS-based weather services, vehicle subsystem states (e.g., windshield wiper states, AC/heater states, lighting system states, cruise control system states, gear shifting states, overdrive states, etc.), and any other suitable component that can be used to detect road and/or weather conditions that would affect or require sensor performance), a method for describing a behavior of the system (para. [0025]: block S110 preferably includes implementing a comparative autonomous model that compares autonomous vehicle behavior to human driver behavior (e.g., an “average human” behavior determined upon analyzing responses of a population of humans) across different driving maneuvers; para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0042]: determining geography-dependent behavioral features with a geography-dependent model associated with traffic interactions involving vehicles; para. [0047]: evaluation of values of proximity metrics within ranges acceptable for the driving behaviors geographic location; para. [0065]: entities behaved abnormally for the geographic region due to a behavior of the autonomous vehicle).  
Regarding claim 11, The apparatus as recited in claim 10, wherein the apparatus includes at least one of the following elements: a) a computing device, b) a memory device, c) a computer program (para. [0074]: the system and methods of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with multiple mobile electronic devices. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device).  
Regarding claim 12, Matus discloses a non-transitory computer-readable memory medium on which is stored instructions for model-based analysis of a technical system, the instructions, when executed by a computer, causing the computer to perform the following steps (para. [0074]: the system and methods of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with multiple mobile electronic devices. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device): furnishing a model that characterizes the system (para. [0014] a security diagnostic system 240 of the autonomous vehicle; wherein the system is operable between: a risk analysis mode wherein the system generates a set of models from the sensor system, the supplementary data extraction system, and the security diagnostic system, processes parameters of an identified driving mission with the set of models); furnishing first information items that characterize dependences between different components and/or subsystems of the system (para. [0017]: other suitable data from a plurality of mobile devices (e.g., non-generalized mobile devices), sensor systems associated with the vehicle and/or surroundings of the vehicle, security diagnostic systems, and any other suitable systems to improve accuracy of risk assessments related to driving missions of the autonomous vehicle and/or vehicle movement characteristics; para. [0029]: Block S110 can include processing data components from multiple sources to extract and determine a weather condition factor (e.g., rain, fog, high temperatures, etc.); para. [0030]: any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0033]: Block S110 can include evaluating stress on vehicle subsystems (e.g., forces incurred by different vehicle mechanical subsystems, electrical load incurred by different vehicle electronic subsystems, processing load incurred by different vehicle computing subsystems) due to the driving maneuver for both the autonomous vehicle and for the “average human” benchmark; para. [0043]: Blocks S30 and S130 can include described above (e.g., by implementing system components interfacing with or otherwise including GPS components, components useful for triangulation, etc); ascertaining at least one state that at least one component of the components and/or subsystem of the subsystems and/or the system, can assume ((para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0052]: location identifying systems (e.g., GPS) in combination with GPS-based weather services, vehicle subsystem states (e.g., windshield wiper states, AC/heater states, lighting system states, cruise control system states, gear shifting states, overdrive states, etc.), and any other suitable component that can be used to detect road and/or weather conditions that would affect or require sensor performance); ascertaining, based on the first information items and/or on the at least one state (para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0052]: location identifying systems (e.g., GPS) in combination with GPS-based weather services, vehicle subsystem states (e.g., windshield wiper states, AC/heater states, lighting system states, cruise control system states, gear shifting states, overdrive states, etc.), and any other suitable component that can be used to detect road and/or weather conditions that would affect or require sensor performance), a method for describing a behavior of the system (para. [0025]: block S110 preferably includes implementing a comparative autonomous model that compares autonomous vehicle behavior to human driver behavior (e.g., an “average human” behavior determined upon analyzing responses of a population of humans) across different driving maneuvers; para. [0030]: collecting data associated with human factors can include implementing one or more of: optical sensors (e.g., camera modules, infrared sensors, etc.), radar modules, LiDAR modules, motion sensors, vehicle subsystem states, states of devices (e.g., mobile computing devices, wearable computing devices, biometric monitoring devices, etc.) and/or digital applications executing on such devices within the vehicle, and any other suitable component that can be used to detect human factors (e.g., pedestrian factors, vehicle occupant factors) conducive to triggering different driving behaviors; para. [0042]: determining geography-dependent behavioral features with a geography-dependent model associated with traffic interactions involving vehicles; para. [0047]: evaluation of values of proximity metrics within ranges acceptable for the driving behaviors geographic location; para. [0065]: entities behaved abnormally for the geographic region due to a behavior of the autonomous vehicle).  
Regarding claim 13, Matus discloses all the limitation of claim 1, in addition, Matus discloses that the method is used for at least one of the following: a) executing a sensitivity analysis (para. [0010]: development of assessments and implementation/testing of response can additionally or alternatively be used to increase adaptability of autonomous vehicles to risks in real-time (or near-real time) in order to improve autonomous vehicle safety in real world situations; para. [0052]: blocks S40 and S140 can include processing data components from multiple sources to extract and determine a road condition characterization (e.g., winding roads, rough roads, newly-placed asphalt, etc.) and/or weather conditions (e.g., rain, fog, high temperatures, etc.) and evaluate sensor system presence or function in relation to such conditions), b) investigating a safety of the intended functionality (para. [0010]: the method 100 and/or associated systems function to provide a methodology for assessing the safety of autonomous vehicle functions (e.g., auto-pilot functions) based upon real life data in specific locations and/or generalized locations, in order to improve autonomous vehicle function (e.g., auto-pilot function, etc), c) model-based safety analysis of a semiautonomous or autonomous vehicle (para. [0008]: a method 100 for adaptive risk modeling for an autonomous vehicle; para. [0010]: the method 100 and/or associated systems function to provide a methodology for assessing the safety of autonomous vehicle functions (e.g., auto-pilot functions) based upon real life data in specific locations and/or generalized locations, in order to improve autonomous vehicle function (e.g., auto-pilot function, etc.)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                            
/LEE E RODAK/Primary Examiner, Art Unit 2858